DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/265,722 filed on January 28, 2022.  Claims 1 to 20 are currently pending with the application.

Claim Objections
Claims 1, 3, 9, 11, 17, and 19 are objected to because of the following informalities:  
Claim 1 reads “the baseline version data” in line 9, which appears to be a typographical error, and that should read “the baseline version data block”.  
Claim 1 reads “each second baseline referrer link” in line 10, which appears to be a typographical error, and that should read “the second baseline referrer link”.  
Claim 3 reads “each second updated referrer link” in line 2, which appears to be a typographical error, and that should read “the second updated referrer link”.  
Same rationale applies to claims 9, 11, 17, and 19, since they recite similar elements.
Appropriate corrections are required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the second metadata section of an updated version data block” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations “one or more second storage volumes” in line 8, and “a second storage volume” in line 13.  Claim 1 further recites “the second storage volume” in line 19 and line 9 at page 3.  It is not clear whether “the second storage volume” recited in lines 19 and 9 at page 3 is referring to the “one or more second storage volumes” in line 8, or to the “a second storage volume” in line 13.  Moreover, it is not clear whether the “a second storage volume” in line 13 is distinct and separate from the “one or more second storage volumes” recited in line 8.  These deficiencies render claim 1 indefinite.
Claim 1 recites the limitations “the second baseline referrer link of any remaining second storage volumes” and “the second baseline referrer link for any of the remaining second storage volumes” at page 3, lines 1 and 7, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 5 recite the limitation “the updated version data block pointed to by the signpost” in lines 2 and 5, and line 3, respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claims 3, 4, and 6 to 8, inherit the same deficiencies by virtue of their dependency on the rejected claims.  Same rationale applies to claims 9 to 20, since they recite similar limitations.

Response to Arguments
	The following is in response to arguments filed on January 28, 2022.  Applicant’s arguments have been carefully and respectfully considered.  In view of claim amendments, and arguments, 103 Rejections are hereby withdrawn.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Danilov et al., (U.S. Publication No. 2019/0392062) is directed to multi-level data deduplication in an elastic cloud storage environment, where upon determining that the data blocks that are referenced by a second object are identical than the data blocks that are referenced by a first object, the references of the second object to the data blocks are replaced with a reference to the first object.  However, Danilov does not appear to expressly disclose the generation of the signpost in the first metadata section of the baseline version data block, which points to a second metadata section of an updated version data block stored on a second storage volume.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169